UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A AMENDMENT NO. 1 ý Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 001-33898 Meridian Interstate Bancorp, Inc. (Exact name of registrant as specified in its charter) Massachusetts 20-4652200 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10 Meridian Street, East Boston, Massachusetts 02128 (Address of Principal Executive Offices) Zip Code (617) 567-1500 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: Name of Each Title of Each Class Exchange on Which Registered Common Stock, no par value per share The NASDAQ Stock Market, LLC Securities Registered Pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filero Non Accelerated Filerx Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to price at which the common equity was last sold on June 30, 2007 was $0.The registrant’s common stock did not begin trading on the NASDAQ Global Select stock market until January 23, 2008.As of March 1, 2008, there were 23,000,000 outstanding shares of the Registrant’s common stock, the majority of which are owned by the Registrant’s mutual holding company parent, Meridian Financial Services, Incorporated. DOCUMENTS INCORPORATED BY REFERENCE None. 1 MERIDIAN
